Citation Nr: 0008925	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neurologic disorder 
as a chronic disability resulting from an undiagnosed 
illness. 

2.  Entitlement to service connection for a neurologic 
disorder on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1984 to May 1984 and 
from September 1990 to May 1991 in support of operation 
Desert Shield/Desert Storm.  He served in southwest Asia from 
early November 1990 to mid-April 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating action in 
which the RO denied service connection for amyotrophic 
lateral sclerosis (ALS) due to service in the Gulf War.  In 
February 1999, the Board remanded the issue to the RO for 
further development.  In August 1999, the RO continued to 
deny service connection for ALS.  The case is again before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Gulf War; his claim of service 
connection for a neurologic disorder as a manifestation of an 
undiagnosed illness is plausible.

2.  The veteran's neurologic disorder has been clinically 
diagnosed as ALS.

3.  A VA and a private physician have clearly opined that the 
veteran's ALS is related to his service in the Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurologic 
disorder under the provisions of 38 U.S.C.A. §§ 1117 (West 
1991) have not been met.  38 U.S.C.A. § 1117, 5107 (West 
1991); 38 C.F.R. § 3.317 (1999).

2.  Service connection for ALS is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records are negative for any findings, 
diagnoses, or treatment of ALS or a neurologic disorder. 

In October 1997, the veteran underwent neurological testing 
at the Medical Center at the University of Alabama at 
Birmingham for complaints of upper and lower extremity 
weakness.  The initial impression was rule out amyotrophic 
lateral sclerosis.  The veteran was admitted to the hospital 
for further testing.  The diagnosis, based on test results, 
was probable amyotrophic lateral sclerosis.  The veteran was 
referred to Emory University School of Medicine for 
enrollment in a drug study.  

Treatment records from Emory University, Department of 
Neurology dated from October 1997 to February 1998 reveal 
that the veteran was enrolled in the drug study program.  The 
initial impression was probable ALS based on upper and lower 
motor neuron signs in the cervical and lumbar region, 
clinical presence of atrophy and weakness in the right upper 
extremity, and evidence of denervation in the lower 
extremities. 

Following testing and treatment at Emory University, a letter 
dated in March 1998 was received from Anthony P. Nicholas, 
M.D., who conducted the October 1997 examination at the 
University of Alabama.  He revealed that the veteran was 
diagnosed with ALS and that his condition was getting worse.  
It was Dr. Nicholas' opinion that the veteran was very young 
to be suffering from this disease.  He further stated that he 
found it intriguing that the veteran served during the Gulf 
War and that it was certainly conceivable that the veteran 
may have been exposed to some toxin or other biological agent 
during the war that may have contributed to him getting ALS.

In an April 1998 rating action, the RO denied the veteran's 
claim for service connection for ALS on a direct incurrence 
basis as well as under 38 C.F.R. § 3.317 as an undiagnosed 
illness.  

The veteran was afforded a Persian Gulf Registry Examination 
in October 1997.  The examiner noted that the treatment 
records from the University of Alabama identify a motor 
neuron pattern which is categorized as a syndrome.  It was 
the examiner's opinion that the veteran had both a motor 
neuron syndrome and cerebral symptoms.  He noted that since a 
syndrome is not a disease, the veteran had an undiagnosed 
illness from his service in the Persian Gulf.

Following initial appellate review in February 1999, the 
Board remanded the case to the RO for further development of 
the issue.  The RO was instructed to obtain any medical 
treatment records and to afford the veteran a comprehensive 
VA neurological examination in order to obtain a true picture 
of the nature of the veteran's current neurological disorder.  
The examiner was requested to reconcile the various diagnoses 
and assessments of record.  If the examiner found the veteran 
to be suffering from ALS, then he was to indicate whether 
there was any relation to the veteran's periods of active 
service, and in particular, to his service in the Persian 
Gulf.  

Treatment records dated from September 1995 to June 1997 from 
the veteran's private physician primarily reveals treatment 
for disorders other than ALS; however, the veteran is noted 
to be diagnosed with ALS.  

A VA neurological examination was scheduled in May 1999.  It 
was noted that the veteran was unable to come to the VA 
hospital for the examination; however, the examiner did 
review the claims file and expressed an opinion based on a 
review of the file.  The examiner concurred with Dr. 
Nicholas's opinion that the veteran's ALS is associated with 
toxin exposure during the Gulf War.  The examiner stated that 
the diagnosis was related to military service. 

Based on the VA examiner's opinion in May 1999, the RO 
requested an independent medical opinion from the Under 
Secretary of Health as to the origin of the veteran's 
neurological disorder.  The Under Secretary of Health 
provided  medical opinion in a memorandum dated in June 1999.  
It was noted that the veteran's medical records were 
reviewed.  It was also noted that the record was consistent 
with a diagnosis of ALS and that it fulfilled the EL Escorial 
diagnostic criteria for the condition.  The approximate date 
of onset of the ALS was in early 1997 when the first 
documented symptoms were reported by the veteran.  The 
reviewing physician noted that memory problems (as noted by 
the VA examiner during the Persian Gulf Registry Examination 
in October 1997) are not associated with ALS.  He stated that 
the VA examiner did not provide a further characterization of 
the memory problems and no neuropsychological test results 
were found in the veteran's record.  He reported that it was 
not possible to determine whether these memory complaints 
were the manifestation of an undiagnosed illness, iatrogenic 
due to one or more of the medications prescribed for the 
veteran, or related to a co-existing medical condition.  
Further neurologic evaluation and neuropsychologic testing 
was recommended. Lastly, the reviewing physician commented 
that the scientific literature did not allow the exclusion of 
the  possibility that ALS was associated with service in 
Southwest Asia during Operations Desert Shield or Desert 
Storm.  However, he stated that the literature did not 
support a conclusion that an association between the Gulf War 
service and ALS is as likely as not.  

In a letter from the RO dated in June 1999 it was noted that 
the veteran's disease was in an advanced stage and he was 
unable to speak or use his hands.  Thus, additional 
neurologic testing, as recommended by the Under Secretary, 
could not be performed.


II.  Analysis

A.  Service Connection for a Neurologic Disorder as a 
Manifestation of an Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective 
November 2, 1994, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) 
of this section, provided that such 
disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation. VAOPGCPREC 
4-99 (May 3, 1999).

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources. VAOPGCPREC 4-99 (May 3, 1999).

The veteran's claim for service connection for a neurologic 
disorder as a manifestation of an undiagnosed illness is well 
grounded.  He has presented a plausible claim.  See 
38 U.S.C.A. § 5107.  However, in order to establish such a 
claim, the criteria provide, in pertinent part, that the 
illness not be attributable to any known clinical diagnosis 
by history, physical examination and laboratory tests.  VA 
examiners and a private physician have all clearly diagnosed 
the veteran's neurologic disorder as ALS.  Thus, since the 
veteran's neurologic disorder has been clinically diagnosed, 
he is not entitled to service connection for a neurologic 
disorder as a manifestation of an undiagnosed illness under 
38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (1999).

B.  Direct Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability was either incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the veteran's 
service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).

The Board finds that service connection for ALS is warranted.  
The evidence of record reveals opinions by a private and VA 
physician that the veteran's ALS is related to his service in 
the Persian Gulf.  Moreover, the Under Secretary of Health 
determined that the evidence in the veteran's claims folder 
is consistent with a diagnosis of ALS and that the scientific 
literature did not allow the exclusion of the possibility 
that the veteran's ALS is associated with his service in 
Southwest Asia.  The evidence raises a reasonable doubt which 
is resolved in the veteran's favor.  Accordingly, this 
evidence is sufficient to warrant service connection for ALS.


ORDER

Entitlement to service connection for a neurologic disorder 
as a manifestation of an undiagnosed illness is denied.

Entitlement to service connection for ALS is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

